Citation Nr: 0205465	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to rating higher than 10 percent for service-
connected post-traumatic stress disorder (PTSD), for the 
period from March 12, 1990, to March 17, 1994.

2.  Entitlement to a rating higher than 30 percent for 
service-connected PTSD for the period since March 17, 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1991 RO decision which granted service 
connection and a noncompensable rating for PTSD, effective 
March 12, 1990; the veteran appealed for a higher initial 
rating.  In June 1992, the Board remanded the case to the RO 
for further evidentiary development.  In a January 1993 
rating decision, the RO granted an increased 10 percent 
rating for PTSD, effective March 12, 1990.  The veteran 
continued his appeal for a higher rating.  In a June 1995 
rating decision, the RO granted an increased 30 percent 
rating for PTSD, effective March 17, 1994.  No further action 
was taken on the case until March 1998, when the veteran 
submitted a statement requesting an increased rating for 
PTSD.  Although a higher rating was granted in June 1995, as 
the veteran is presumed to seek the highest possible rating 
for his disability, and as the June 1995 rating decision did 
not grant all benefits sought in the appeal of the April 1991 
decision, the issue of entitlement to a higher initial rating 
remains in controversy.  In February 2000, the Board remanded 
the case to the RO for further evidentiary development.  The 
case was subsequently returned to the Board.

Finally, the Board notes that in the Board's February 2000 
remand, the issue of entitlement to service connection for 
tinnitus was referred to the RO.  No action has been taken on 
this issue, which is again referred to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  During the period from March 12, 1990 to March 17, 1994, 
the veteran's PTSD was productive of no more than mild social 
and industrial impairment, and symptoms controlled by 
continuous medication.

3.  Since March 17, 1994, the veteran's PTSD is productive of 
no more than definite social and industrial impairment, and 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected PTSD have not been met for the period from 
March 12, 1990, to March 17, 1994.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a rating in excess of 30 percent for 
service-connected PTSD have not been met for the period since 
March 17, 1994.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996), 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On March 12, 1990, the RO received the veteran's claim for 
service connection for anxiety.

By letter dated in November 1990, a VA nurse indicated that 
the veteran's first visit to the VA mental hygiene clinic was 
in March 1990; he complained of insomnia and chronic anxiety.  
His symptoms included chronic anxiety, insomnia, nightmares, 
and emotional distance.  He was easily startled, sometimes 
responded violently, often had a replay of World War II 
experiences, avoided war movies, and had some survivor guilt.  
The veteran had a history of alcohol dependence, but he had 
reportedly not had any alcohol for 40 years.  The Axis I 
diagnoses were PTSD, alcohol dependence in remission, and 
marital problems.  In a January 1991 letter, signed by a VA 
doctor, the same diagnoses were indicated, and it was noted 
that the veteran was seen on a monthly basis and received 
therapy and anti-depressant medication.

At a March 1991 VA psychiatric examination, the veteran 
denied any inpatient or outpatient psychiatric history.  He 
had performed multiple jobs, including working as a 
carpenter, working on the railroad, and driving a truck.  His 
longest employment was his most recent, when he worked for 
the state highway department for nine years.  He lost all of 
his jobs due to nerves.  He had been married to the same 
woman for 43 years, and that this was his second marriage.  
He had five children, and had quite a few friends.  He said 
he used to enjoy bowling and leather working, but he could no 
longer do these things because of his health and lack of 
money.  He complained of difficulty staying asleep, and said 
he only slept for four to five hours per night.  His appetite 
was decreased but he was gaining weight.  

On mental status examination, the veteran's speech had a 
normal rate and tone, but was somewhat pressured.  His mood 
was happy with a happy affect.  Thought processes were 
tangential at times, but mostly logical and sequential.  He 
denied suicidal or homicidal ideation, hallucinations, and 
delusions.  He was oriented in all three spheres, his memory 
was intact, attention and concentration were normal, and 
intellect seemed average.  With respect to insight and 
judgment, the veteran stated "This has kept me from getting 
a job."  The Axis I diagnosis was PTSD.  The examiner noted 
that the veteran had multiple medical conditions, including 
blindness in one eye and decreased sight in the other.  The 
current global assessment of functioning (GAF) was 75, and 
the highest GAF in the past year was 75.  The examiner opined 
that the veteran's degree of psychiatric impairment was mild, 
and noted that he had quite a few friends, went to church, 
and had social outings.  In an attached PTSD diagnostic 
assessment, the examiner noted that functional disability was 
minimal as the veteran continued to function well socially 
and psychiatrically.

The RO, in April 1991, granted service connection and a 
noncompensable rating for PTSD, effective March 12, 1990; the 
instant appeal then ensued.

In June 1992, the Board remanded the case to the RO to obtain 
VA outpatient treatment records.

In January 1993, the RO received VA medical records dated 
from 1989 to 1992 reflecting outpatient treatment at the 
mental hygiene clinic since 1990 for generalized anxiety, 
PTSD, and marital problems.  A March 1990 treatment note 
reflects a diagnosis of mild, delayed PTSD.  The examiner 
indicated that the current GAF was 70.  It was noted that the 
veteran was retired.  A July 1990 progress note shows that 
the veteran complained of nightmares and disturbed sleep 
which occurred at least weekly.  His complaints of sleep 
disturbance were continually noted in later outpatient 
records.  .

In a January 1993 rating decision, the RO assigned a 10 
percent rating for PTSD effective on March 12, 1990.  By a 
statement dated in February 1993, the veteran asserted that 
his PTSD was more than 10 percent disabling.

Later that year, the RO received VA medical records dated 
from 1991 to 1993; such records reflect treatment for a 
variety of medical conditions, including episodic outpatient 
treatment for PTSD.  Records show that the veteran was taking 
Doxepin for his psychiatric complaints, and that his 
condition was stable.  An April 1993 treatment note shows 
that he had a bright affect, and was logical and sequential.  
The examiner noted that the veteran's major problem remained 
his relationship with his wife.  The diagnostic assessment 
was "basically status quo".

In October 1994, the RO received partially duplicative VA 
medical records dated from 1990 to 1994, which reflect 
outpatient treatment, including medication, for PTSD.  A 
February 1994 treatment note shows that the veteran 
complained of ongoing marital problems.  The examiner 
diagnosed improved coping, and noted that the veteran had 
made a feasible plan.  In late March 1994, the veteran 
complained of chronic intermittent anxiety which was 
situation specific.  He has helped to start a local church 
and was still actively involved in the day-to-day activities 
of the church, which were at times quite stressful.  On 
examination, the veteran was casually dressed, well-groomed, 
and rather pleasant in demeanor.  He was cooperative with the 
interview.  There was no evidence of argumentativeness, or 
impulsivity, and his mood was essentially euthymic.  His 
affect was pleasant and consistent with his reported mood.  
Speech was within normal limits, thought processes were 
sequential and goal-directed, psychotic symptoms were denied, 
and there were no signs of psychosis.  Suicidal ideation and 
impulses to harm others were denied.  Insight and judgment 
were good, there was no evidence of gross cognitive 
impairment, and behavior controls were excellent.  The 
pertinent diagnoses were mild PTSD, ethanol 
abuse/questionable dependence, in remission for the past 40 
years, marital problems, and rule out anxiety disorder, not 
otherwise specified (NOS).  The veteran was told to continue 
taking Doxepin at bedtime, and he refused an offer of a 
daytime anti-anxiety medication.

An August 1994 treatment note shows that the veteran reported 
significant marital conflicts and other stressors.  He 
complained of nightmares when he was upset, and reported 
daytime recollections of World War II trauma.  He said he was 
reducing his activities due to multiple medical problems, and 
said he got depressed but shook it off.  The examiner 
diagnosed mild PTSD, alcohol dependence in remission, and 
marital conflicts.  He noted that the veteran agreed that no 
psychiatric medication would be used.

At a June 1995 VA PTSD examination, the veteran complained of 
significant nightmares of being in Germany in the war zone.  
He reported ongoing VA psychiatric treatment, and took anti-
anxiety medication to help him sleep.  He complained of 
numerous physical complaints.  On mental status examination, 
he was noted to be a very enjoyable elderly gentleman who did 
not appear to be manipulative.  He reported avoidance of 
stimuli associated with his trauma, and tried not to watch 
television as it exposed him to those events and made him 
relive the war all over again.  He avoided situations which 
reminded him of the trauma.  He had markedly diminished some 
of his activities, and he complained of difficulty falling 
asleep and difficulty concentrating.  He denied any 
difficulty with anger, or difficulty with attachment to 
others.  The examiner diagnosed PTSD, which she felt was mild 
to moderate in degree.  She opined that the veteran's 
difficulties were escalated by his physical difficulties and 
his frustration with such physical problems.

In a June 1995 rating decision, the RO assigned a 30 percent 
rating for PTSD, effective on March 17, 1994.  

By a statement dated in March 1998, the veteran asserted that 
his PTSD was much worse, and claimed that an increased rating 
should be assigned.

At an April 1998 VA PTSD examination, the veteran complained 
of distress when exposed to things which reminded him of the 
war, and suffered from intrusive thoughts and nightmares on a 
daily basis.  He avoided talking or thinking about the war 
and reported problems with detachment from people and a 
foreshortened sense of future.  He complained of decreased 
sleep, decreased concentration, and increased startle 
response and hypervigilance.  He denied suicidal thoughts.  
He said he had never attempted suicide, had never been 
treated on an inpatient basis for a psychiatric condition, 
and was not taking any medication.  It was noted that the 
veteran was currently being treated for PTSD by VA.  His 
family past history had not changed.  The veteran last worked 
as a state highway courier for 12 years until 1983 at which 
time he went on medical disability due to illness.  The Axis 
I diagnosis was PTSD, and the current GAF was 58.  The 
examiner opined that the veteran had a mild to moderate 
degree of impairment in his interpersonal relationships due 
to PTSD, and that if the veteran were to work physically, he 
would also have a mild to moderate degree of impairment of 
his ability to work.

In February 2000, the Board remanded the case to the RO for a 
VA examination and to obtain available records of ongoing 
treatment for PTSD.  By a letter to the veteran dated in 
February 2000, the RO asked him to identify all health care 
providers who treated him for PTSD since March 1998 and 
provide addresses for same.  The veteran did not respond to 
this letter.

In March 2000, the RO obtained VA medical records dated from 
1998 to 2000.  Such records reflect that the veteran was 
treated on an outpatient basis for PTSD by a VA psychiatrist.  
An April 1998 treatment record shows that the veteran 
presented a stable and essentially unchanged mental status.    
In August 1999, he reported a much-appreciated anxiolytic 
benefit from his medications.  In February 2000, the veteran 
was adequately managing his anxiety symptoms with Buspar.

At a September 2000 VA psychiatric examination, the veteran 
complained of "nerve problems".  He said that the previous 
year, he was voluntarily hospitalized for 21 days for nerve 
problems and because he could not handle things in life.  He 
also said he quit his job in 1983 because he could not handle 
it anymore.  He related that he was currently taking Buspar 
for anxiety.  On mental status examination, the veteran's 
speech was normal in rate and tone, his mood was depressed, 
and his affect was appropriate.  His thought process was 
logical, sequential, and pertinent.  He denied auditory or 
visual hallucinations, and denied suicidal or homicidal 
ideation.  His intellectual functioning was average, his 
concentration was very good,  his memory was intact, and his 
insight and judgment were fair.  The Axis I diagnosis was 
PTSD, and the GAF was 60.  The examiner indicated that the 
veteran had symptoms of PTSD including nightmares, 
flashbacks, and distress at the exposure to a traumatic 
event.  The veteran tried to avoid exposure to traumatic 
events, and had anger outbursts and anxiety symptoms.  The 
examiner opined that the veteran's occupational and social 
impairment were such that the veteran was unable to keep his 
job.  He then opined that the occupational and social 
impairment due to the veteran's PTSD was moderate.  He 
stated, "My recommendation is that patient continue current 
treatment and may likely increase his service connection 
based on all the evaluations."

In February 2001, the RO determined that the September 2000 
VA examination was inadequate, and requested that another 
examination be performed.

A February 2001 VA medical opinion by the same examiner who 
performed the September 2000 examination reflects that the 
examiner had reviewed the veteran's claims file.  He opined 
that the veteran had PTSD which moderately interfered with 
his occupational and social functioning, and that the veteran 
had not had any significant change in his PTSD status.  He 
noted that although the veteran previously told him he was 
unable to work due to nerve problems, the records showed that 
he was unable to work due to illness.  He also noted that the 
veteran's physical illness and limitations significantly 
contributed to the veteran's occupational and social 
impairment.  He then indicated that the veteran's PTSD 
resulted in mild to moderate impairment, and that his current 
GAF was 60, which represented moderate symptoms from PTSD.

II.  Analysis

The veteran asserts that a rating higher than 10 percent 
should be assigned for the period prior to March 17, 1994, 
and that a rating higher than 30 percent should be assigned 
for the period since March 17, 1994.  As the veteran is 
appealing the original assignment of a disability evaluation 
following an award of service connection, separate 
evaluations may be assigned for separate time periods that 
are under evaluation.  That is, the Board must consider 
"staged ratings" based upon the facts found during the time 
period in question.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Initially, it is noted that all relevant evidence has been 
properly developed, to the extent possible, with respect to 
the veteran's claim for a higher rating for PTSD.  No further 
VA assistance is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (November 9, 2000), including new 38 
U.S.C.A. § 5103A.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  In this regard, the Board 
remanded the case to the RO in February 2000 to obtain any 
additional treatment records and for another VA examination.  
The veteran and his representative have been notified of 
evidence required to substantiate the claims.  Such notice is 
found in multiple requests for evidence, several rating 
decisions, the statement of the case, and supplemental 
statements of the case.  The Board concludes that the notice 
provisions of the VCAA and companion regulation have been 
satisfied in this case.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The rating schedule criteria for evaluating mental disorders 
changed during the pendency of the appeal.  The "old" 
criteria, in effect prior to November 7, 1996, provided that 
PTSD is to be rated 10 percent when the symptoms are less 
than the criteria for a 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and when 
by reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is assigned when symptoms result in severe social and 
industrial impairment.  38 C.F.R. § 4.132, Code 9411 (1996).  
In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" (for a 
30 percent rating under 38 C.F.R. § 4.132) is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

Under the "new" rating criteria, which became effective on 
November 7, 1996, 
a 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is assigned when the 
psychiatric condition produces occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Code 9411 (2001).

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).  Here, either the old 
or new rating criteria may apply, whichever are most 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  VAOPGCPREC 
3-2000. 

At the outset, the Board notes that the veteran has been 
diagnosed as having anxiety disorder.  The veteran is not 
service-connected for anxiety disorder.  Thus, any disability 
attributable to such disorder may not be considered in 
support of an increased compensation rating for PTSD.  38 
C.F.R. § 4.14.

A.  	Entitlement to a Rating Higher than 10 Percent During 
the Period from March 12, 1990 to March 17, 1994

As noted above, the new rating criteria for PTSD may not be 
applied to the period from March 12, 1990 to March 17, 1994, 
since the revised rating criteria for PTSD became effective 
in November 1996.  Hence, the old criteria will be applied 
for this period.

The medical evidence for the period from March 12, 1990 to 
March 17, 1994 reflects that the veteran received episodic 
treatment for PTSD,.  He has been unemployed since the early 
1980s, and the evidence shows that this is due to non-
service-connected medical conditions. He was taking anti-
anxiety medication, and that this primary complaint was 
weekly nightmares and disturbed sleep.  Outpatient records 
demonstrate that his condition was stable.  Following a VA 
examination in March 1991, it was opined that the veteran's 
impairment due to PTSD was mild as the veteran functioned 
well socially and psychiatrically.  The current GAF was 75.  
In late March 1994,  pertinent diagnoses were mild PTSD and 
rule out anxiety disorder NOS.

The Board concludes that during the period in question, and 
considering all the evidence and the old rating criteria of 
Code 9411, no more than a mild (10 percent) degree of social 
and industrial impairment from PTSD symptoms (as 
distinguished from the veteran's non-service-connected 
anxiety disorder) is shown.  A definite degree of social and 
industrial impairment, as required for a 30 percent rating 
under the old criteria, is not shown during this period.  
Moreover, the evidence shows that the veteran's PTSD remained 
10 percent disabling at all times from March 12, 1990, (the 
date of service connection) to March 17, 1994.  Fenderson, 
supra.  

As the preponderance of the evidence is against the veteran's 
claim for a rating higher than 10 percent during the period 
from March 12, 1990, to March 17, 1994, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
B.  	Entitlement to a Rating Higher than 30 Percent During 
the Period since 
March 17, 1994

The RO has rated the veteran's PTSD as 30 percent disabling 
since March 17, 1994, the date of receipt of additional 
medical records.  The medical evidence shows that from March 
1994 to the present, the veteran has received  treatment for 
PTSD, including medication.  Although the veteran has stated 
that he was hospitalized for his nerves, the medical evidence 
during the relevant period does not reflect such 
hospitalization.  In fact, the evidence shows that the 
veteran was recently able to decrease his medication with 
continued good control of his symptoms.  Records also show 
treatment for non-service-connected conditions including 
anxiety and several medical conditions.  As noted above, the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is not permitted.  38 C.F.R. § 4.14.  

The veteran's primary complaints since March 1994 continue to 
be nightmares, sleep impairment, and daytime recollections of 
wartime experiences.  Although the veteran has marital 
difficulties, he has remained married for many years.  On VA 
examination in June 1995, the examiner diagnosed mild to 
moderate PTSD.  On VA examination in April 1998, he reported 
intrusive thoughts and nightmares on a daily basis.  The 
current GAF was 58, and the examiner opined that the veteran 
had a mild to moderate degree of occupational and social and 
impairment due to PTSD.  

On VA examination in September 2000, the veteran's GAF was 
60, and the examiner made conflicting statements with respect 
to the veteran's occupational and social impairment from 
PTSD, first stating that it was such that the veteran was 
unable to keep his job and then stating that it was moderate 
in degree.  In a February 2001 medical opinion, the same 
examiner noted that he had since reviewed the claims file, 
and determined that the veteran did not stop working due to a 
psychiatric condition, but rather due to physical problems 
which significantly contributed to his occupational and 
social impairment.  He then indicated that the veteran's PTSD 
resulted in mild to moderate impairment, and that his current 
GAF was 60, which represented moderate symptoms from PTSD.

Given all the evidence, the Board finds that the veteran's 
industrial impairment from PTSD causes no more than definite 
industrial impairment (old rating criteria for a 30 percent 
rating) and no more than some occupational impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (new 
rating criteria for a 30 percent rating).  Social impairment 
likewise is no more than 30 percent disabling under the old 
and new rating criteria.  Even assuming that the veteran had 
worse social impairment from his PTSD, his social impairment 
is to be evaluated only as it affects industrial 
adaptability.  38 C.F.R. § 4.129 (effective prior to November 
7, 1996); 38 C.F.R. § 4.126 (2001).

For these reasons, the Board concludes that the weight of the 
evidence shows that the veteran's service-connected PTSD is 
no more than 30 percent disabling under the applicable rating 
criteria.  Moreover, the condition has been no more than 30 
percent disabling since March 17, 1994, and a higher "staged 
rating" since that date is not warranted.  Fenderson, supra.  
As the preponderance of the evidence is against the veteran's 
claim for a rating higher than 30 percent since March 17, 
1994, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); Gilbert, supra.

ORDER

A rating higher than 10 percent for PTSD is denied for the 
period from March 12, 1990, to March 17, 1994.

A rating higher than 30 percent for PTSD is denied for the 
period since March 17, 1994.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

